896 F.2d 547
59 Fair Empl.Prac.Cas.  1056
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dorothy J. TRAVIS, Plaintiff-Appellant,v.DEPARTMENT OF the ARMY;  John O. Marsh, Jr., Secretary ofthe Army, Defendants-Appellees.
No. 88-2867.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 30, 1989.Decided:  Feb. 5, 1990.

Dorothy J. Travis, appellant pro se.
Billy S. Bradley, Assistant United States Attorney;  Stewart Carl Hudson, United States Army, for appellee.
Before K.K. HALL, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Dorothy Jeanne Travis appeals the district court's dismissal of her Title VII action, 42 U.S.C. Sec. 2000e-16(c), on grounds of res judicata.  Our review of the record, the district court's opinion, and the briefs on appeal discloses that this appeal is without merit.  We accordingly affirm on the reasoning of the district court.  Travis v. Department of the Army, C/A No. 88-766-S (D.Md. June 6, 1988).  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.   See Shoup v. Bell & Howell Co., 872 F.2d 1178 (4th Cir.1989);  see also Johnson v. Burnley, --- F.2d ----, No. 88-3645 (4th Cir.Oct. 6, 1989).


2
AFFIRMED.